Citation Nr: 1522322	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  09-48 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased initial evaluation for PTSD, currently evaluated at 10 percent disabling prior to May 4, 2013, and 70 percent disabling from May 4, 2013.

2. Entitlement to an increased initial evaluation for tinnitus, currently evaluated as 10 percent disabling.

3. Entitlement to an initial compensable evaluation for radiation induced proctitis with rectal bleeding, to include the issue of an earlier effective date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

McBrine, M., Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted the Veteran's claims for PTSD and tinnitus, both at 10 percent evaluations, and denied a claim for a heart condition.  A Statement of the Case was issued as to these claims in October 2009.  A statement was received from the Veteran in December 2009, which appeared to only express disagreement with the denial of the Veteran's heart claim; however, in a June 2013 memo, the RO determined that the Veteran had filed an appeal as to the PTSD and tinnitus claims as well, and the Board will therefore accept jurisdiction of these issues.  The Board does point out that service connection was granted for the cardiac condition during the course of this appeal, and therefore the only issues remaining in appellate status are PTSD and tinnitus.  The Board also notes that the Veteran was granted a 70 percent evaluation during the course of this appeal, effective May 4, 2013, and the issues in appellate status therefore are as noted above.

The issues of an increased initial evaluation, and earlier effective date, for the grant of service connection for radiation induced proctitis with rectal bleeding, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT
	
1. For the period prior to May 4, 2013, the Veteran's service connected psychiatric disability caused such symptomatology as problems with sleep, mild anxiousness, and occasional thoughts of Vietnam, which had no significant impact on the Veteran's occupational or social functioning.

2. For the period from May 4, 2013, the Veteran's service connected psychiatric disability has caused such symptomatology as sleep impairment, hypervigilance, panic attacks, and impairment in thought process, with a GAF of 53; the examiner likened this to occupational and social impairment with reduced reliability and productivity.

3. The veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.
	

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent, for the Veteran's service connected psychiatric disability, prior to May 4, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400, 9411 (2014).

2. The criteria for a disability rating in excess of 70 percent, for the Veteran's service connected psychiatric disability, from May 4, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400, 9411 (2014).

3. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.   See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note this claim file is completely virtual.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. The Board also points out that, as this is a claim ensuing from the grant of an initial rating, a lessened duty exists.

A VCAA letter dated in June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The Veteran's service and post service treatment records have been associated with the claims file.  There is no indication that there are any other outstanding treatment records that have not already been associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied, in that all available identified  relevant records have been associated with the claims file.

The Board also recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion "when such is necessary" to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014) (emphasis added).  In this case, the Veteran received numerous VA examinations, to include most recently in May 2013.  These examinations were a thorough and adequate basis on which to base a decision, and therefore the Board finds the duty to assist has been met in this case.  See 38 C.F.R. § 3.159(c)(4) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Entitlement to an increased rating for a psychiatric disability, currently evaluated as 50 percent disabling prior to September 4, 2014, and as 70 percent disabling from September 4, 2014.

The Veteran claims that an increased rating is warranted for his service connected PTSD; based on the evidence below, the Board finds that an increased rating is not warranted during any period of this appeal.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
	
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2014).  


The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication..10

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).......30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . .  . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130 , DC 9400 (2014). 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id. 

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  It should be noted however  that these GAF scores are but one piece of information to be examined, and the Board is obligated to review all pertinent evidence and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.

Taking into account all relevant evidence, the Board finds that an evaluation in excess of 10 percent, for the Veteran's service connected PTSD, prior to May 4, 2013, is not warranted.  As noted above, in order to warrant an increased evaluation for this period, the Veteran would have to be found to have occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board does not find that criteria have been met.

Reviewing the relevant evidence of record for this time period, the Veteran was seen in June 2008 at the VA as an outpatient, requesting a PTSD evaluation.  He reported frequently experiencing thoughts and memories related to his time in Vietnam.  He also reported insomnia, short term memory problems, decreased concentration, and crowd avoidance.  He reported psychological counseling 25 years prior related to relationship issues.

On examination, he was well oriented, well groomed, and cooperative.  His behavior and speech were normal.  He had good insight and judgment, and his memory was intact.  He had no suicidal or homicidal ideation, no delusions, and no hallucinations.  The Veteran at that time was given a diagnosis of PTSD, with a GAF of 55.  

From 2008 on, the Veteran has been seen regularly in group and outpatient treatment for his PTSD diagnosis.

The Veteran received an initial PTSD VA examination in this case in July 2008.  At that time, the Veteran's pre service and in service history were noted.  He endorsed occasional recollections of his Vietnam experiences, which were not bad or frequent.  He reported fleeting  memories of Vietnam which usually happened when he was under stress.   He has no problems working and enjoying his hobbies of motorcycling and fishing.  He said he has been snappy and irritable in the past.  He does not get violent however.  He has no problems with concentration.  He reported that he has never sought or received any sort of psychiatric therapy.

The Veteran was noted to be well employed and able to adequately perform all activities of daily living.

On examination, the Veteran was well dressed, pleasant, cooperative, and polite.  Speech was regular rate and rhythm.  Mood was good.  Affect was full and reactive.  The Veteran was linear, logical, and goal directed.  There was no evidence of hallucinations, paranoia, or delusions.  Insight and judgment were reasonable.  He was well oriented, and memory was intact.  The examiner concluded that the Veteran did not have any psychiatric diagnosis at that time, to include PTSD, and had a GAF of 75 to 80.  The examiner specifically indicated that, while the Veteran was exposed to combat and wounded in Vietnam, he did not meet many of the criteria for a diagnosis of PTSD, to include no evidence of re-experiencing symptoms to a significant degree, no evidence of avoidance of activities, thoughts, feeling or conversations, and no evidence of arousal symptoms to a significant degree.  The examiner emphasized that the Veteran had no current psychiatric impairment.

A May 2009 outpatient treatment record indicated that the Veteran reported problems with nightmares, sleep disturbance, depression, and being in crowds.  The Veteran was diagnosed with PTSD and encouraged to continue with his PTSD group therapy.

An August 2009 VA treatment report noted the Veteran to have nightmares, trouble sleeping, hypervigilance, and recurrent thoughts of Vietnam.  Examination showed good grooming and hygiene, with no delusion and no thought disorder.  His mood was somewhat irritable, and his affect was restricted.   Insight was good and judgment was intact.  The Veteran was diagnosed with PTSD with a GAF of 64.

The Veteran had a further VA examination in October 2009.  At that time, the Veteran's psychiatric complaints included anxiety, irritability, temper, hypervigilance, occasional recurrent intrusive thoughts, occasional flashbacks, anxiety, insomnia, and flashbacks.  He did not have any suicidal or homicidal ideation and no hallucinations.

On examination, he was neatly dressed, well groomed, polite, cooperative, and reliable.  His mood was neutral, with no evidence of panic attacks or obsessive rituals.  Thought context was mildly anxious, consistent with the mood and circumstances.  There was no evidence of a thought disorder.  He was oriented.  Judgment and insight were intact.  The Veteran was diagnosed with PTSD, and a depressive disorder.  He was assessed with a GAF of 70, which the examiner indicated showed mild mental symptoms without significant social or occupational impairment.

Thus, while the Veteran did have some mild symptomatology during this time, and was seen on a regular basis in group therapy, his symptomatology was generally mild, with no evidence of significant interference with the Veteran's social and occupational life.  While he had  mild symptomatology to include problems with sleep, mild anxiousness, and occasional thoughts of Vietnam he was able to maintain employment, maintain work, and function generally normally.  His records do not show any medication prescribed for his disability.  He did not at any time during this period show any problems with attending to the normal activities of daily living, including grooming and hygiene.  There is no indication that his disability at any time interfered with his work.  As such, the Board finds the Veteran's symptomatology only, at most, to have caused mild occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, such that a 10 percent rating would be warranted, the rating the Veteran is currently in receipt of.  As such, the Board finds that the preponderance of the evidence of record would be against a grant of an increased rating during this period.

For the time period from May 4, 2013, the Board also finds that the criteria for an increased evaluation, for the Veteran's service connected PTSD, have also not been met.  As noted above, in order to warrant a rating in excess of 70 percent, the Veteran would have to be found to have total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living disorientation to time or place; memory loss for names of close relatives, own occupation, or name.  The evidence simply does not show such a severe level of disability.

Reviewing the relevant evidence of record for this period, the Veteran had a final VA examination in this case on May 4, 2013.  The Veteran reported recurrent distressing dreams and recollection of his Vietnam service.  The Veteran attempted to avoid thoughts, feelings, activities, or places that reminded him of his service.  He reported a diminished interest in participating in significant activities, and a feeling of detachment or estrangement from others.  He also reported difficulty falling or staying asleep, hypervigilance, and an exaggerated startle response.  It was noted that he had been forced to retire due to a slow down in business, but also reported that he experienced difficulty interacting with people when he was working.

On examination, the Veteran reported depressed mood, anxiety, and suspiciousness, panic attacks more than once a week, chronic sleep impairment, gross impairment in thought process or communication, difficulty in establishing and maintaining effective work and social relationships, and intermittent inability to perform activities of daily living, including maintaining hygiene.

At that time, the Veteran was diagnosed with PTSD, with a GAF of 53.  The Veteran's symptomatology was found to be most consistent with occupational and social impairment with reduced reliability and productivity.

This symptomatology simply does not rise to the level of total occupational and social impairment; while the Veteran's symptomatology does have an impact on his social and occupational functioning, he is not totally impaired.  His GAF of 53 is indicative of no more than moderate symptomatology.  The Board recognizes that the disability picture demonstrated during this examination actually appears to be less than what would generally be contemplated by a 70 percent rating.  Nevertheless, the only question before the Board is whether an evaluation in excess of 70 is warranted.  This examination simply does not show that the Veteran is unable to maintain any effective social or occupational relationships.  As such, the Board finds that the preponderance of the evidence of record is against a grant of increased for PTSD during this period.


Entitlement to an increased initial evaluation for tinnitus, currently evaluated as 10 percent disabling.

The veteran requested an increased evaluation for tinnitus, possibly a 10 percent evaluation for each ear.  The RO denied the veteran's request because, under Diagnostic Code (DC) 6260, there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  The veteran appealed that decision to the Board. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 , (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the Veterans Claims Assistance Act have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psychiatric disability  and tinnitus with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds the preponderance of the evidence of record against a finding that the Veteran has met any of the criteria for an increased rating for a psychiatric disability, or tinnitus, during the appeal period.   As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating above 70 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on employability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, it appears the Veteran is currently employed, and there is no indication from the Veteran or in the record that the Veteran's PTSD or tinnitus render him unemployable.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.


ORDER

Entitlement to an increased initial evaluation for PTSD, currently evaluated at 10 percent disabling prior to May 4, 2013, and 70 percent disabling from May 4, 2013, is denied.

Entitlement to an increased initial evaluation for tinnitus, currently evaluated as 10 percent disabling, is denied.


REMAND

The Board notes that, in a November 2014 rating decision, the Veteran was granted service connection at a noncompensable evaluation for radiation induced proctitis with rectal bleeding, secondary to his service connected adenocarcinoma.  In December 2014, the Veteran submitted a form expressing disagreement with the effective date of that grant of service connection, as well as the noncompensable evaluation assigned for it.  There is no indication in the virtual record that the Veteran has been supplied a Statement of the Case (SOC) as to these issues.  Therefore, the Board must remand these claims, so that a Statement of the Case must be issued on the issue of waiver, and the Veteran given an opportunity to perfect the appeal of this claim to the Board before any further action must be taken. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case (SOC) concerning his claim for an increased rating and earlier effective date for radiation induced proctitis with rectal bleeding.

2. Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning these additional claims.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting the appeal of this claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


